AUBTIN   ai. TEXAS



                     September 7, 1961

Honorable 0. B. Ellis, Mrector
Texas Department of Corrections
Huntsville, Texas
                        Opinion No. W-1135
                        Re: Calculationof pay rate of
                            employees of Texas Department
                            of Corrections In classified
                            positions who live in prison
                            houses and reaeive emoluments
                            as provided by the.General
Dear Mr. Ellis:             AppropriationBill.
         Your request for an opinion is as follows:
         "The,new AppropriationBill provides that
    the applicationof the Position Classification
    Plan shall not result in the'reductlonof a
    State employee's salary rate.
         "The new AppropriationBill provides that
    emolumentsbe taken into considerationalong
    with monetary remunerationIn fixing the sal-
    aries of employees of this Department In clas-
    sified positions.
         "House Bill 4 of the 56th Legislature
    provides that certain employees shall live
    in State houses and receive utilities and
    prison-producedfood. There is no difference
    In the value of the emoluments received by
    employees of this Department at the present
    time under House Bill 4 of the 56th Legls-
    lature and what they will receive when the
    new bill becomes effective September 1.
    The only difference In the setup today and
    that of September 1 Is that emolumentswill
    be taken into considerationin fixing
    salaries.
          "The Texas Board of Correctionshas
     approved a method of establishingvalues to
     be charged various,employees for emoluments.
Honorable 0. B. Ellis, page 2 (WW-11%)

    We had arrived atthe following method of fixing
    the cash compensationof all employees In classl-
    fled positions entitled to receive emoluments.
    Take the present cash salary received and add
    to that amount the value of the emoluments;then
    apply the classlflcatlonplan. To the total of
    the cash considerationplus emolumentswe would
    add either one step or the amount required to
    bring the total of salary and emoluments up to
    the minimum of his pay group, whichever Is the
    greater.
         "If the sum total of cash and emoluments
    falls between the minimum and maximum in the
    designated pay group, we would add either one
    full step or the amount required to bring the
    salary to the maximum in the range If such
    amount Is less than one full step.
         "In the event the value of the cash con-
    siderationplus emoluments exceeds the maximum
    of the range the employee would not receive an
    increase but would continue to receive the
    present rate of pay because the appropriation
    bill provides that no incumbent shall take a
    reduction In pay.
         "The cash pay of an Incumbent under the
    new setup September 1 would be the total ar-
    rived at as outlined above, less the value of-
    the emoluments.
         "In the case of a position becoming open
    after September 1, the salary of the new em-
    ployee would be governed by the hiring policy,
    or to be more specific,would be a figure not
    greater than the middle step In the classlfi-
    cation range less the value of the emoluments.
          "WE RESPECTFULLYREQUEST YOUR OPINION AS
     TC THE FOLLOWING:
     "A. IS THE METHOD OF ARRIVING AT THE CASH
         CONSIDERATIONPAID EACH EMPLOYEE LIVING
         IN PRISON HOUSING AS OUTLINED ABOVE
         CORRECT?
     "B. SINCE THE EMOLUMENTS RECEIVED BY THE
         EMPLOYEES IN QUESTION ARE THE SAME IN
         THE PRESENT BIENNIUM AS THEY WILL BE
         IN THE NEW BIENNIUM, IS IT NOT TRUE
                         -Zf-
Honorable 0. B. Ellis, page 3 (W-1135)

           THAT ANY REDUCTION IN MONETARY COMPENSA-
           TION UNDER WHAT THE EMPLOYEE IS NOW RE-
           CEIVING IN CASH WOULD BE IN CONFLICT WITH
           THE PROVISIONSOF THE NEW ACT?
     “C.    SINCE THFRE IS NO DIFFERENCE IN THE EMOL-
            UMENTS THAT THE EMPLOYEES ARE NOWRECEIVING
            UNDER THE PROVISIONSOF HOUSE BILL 4 OF
            THE 56~~ LEGISLATUREAND THOSE PROVIDED
            BY THE NEW ACT, WOULD NOT EACH EMPLOYEE
            INVOLVED BE ENTITLED TC A STEP INCREASE
            IN SALARY, A PRO-RATEDAMOUNT, OR NO IN-
            CREASE AT ALL AS OUTLINED ABCVE IN AC-
            CORDANCE WITH THE NEW ACT?
     It . . .11

          You have advised this office that the positions
Involved are the positions designated as Wardens IV on page
III-45 of the new General AppropriationAct, effective Sep-
tember 1st.
          Pursuant to our request   for additional Information,
the LegislativeBudget Dlreotor has provided this office with
theIpxile;ln Information:
           R;
            auxo7qy que?sJssTf
          The-U--f                Warden IV, Ramsey Prison
Unit, 1s
           Base Salary -                     $6,000.00
           Efficiency Supplement -            ;,pg-g
           Estimated Value of Emoluments -
                      Total Compensation     $TbQ=kJ
                      'zOOLL'sPxa~."uojsnoH*$aax$s ufwMr~ZL
           The present salary of Warden IV, Eastham Prison
lJnfS~7~Kl PH  UWsnOH  L0.Z '2ueIIaddvxo3.pxooe~ 30 Xauxoaqv<




              esent salary of Warden IV, Smlthers Prison
         The%S
~fififg,ef~
        aeIIa v 30 3ayxs IequauraIddnC6uyoLiaxo3pue aaoqe




                  33IAV3S   il0 3~VXILW33
-




    Honorable 0. B. Ellis, page 4 (WW-1135)

              The Executive Director of the LegislativeBudget
    Board has stated that the foregoing calculationswere taken
    from a copy of the Department'spayroll for July, 1961 ln the
    Comptroller~sOffice andlt is assumed.thatthose same rates
    will be In existence as of August 31st, 1961 and, further,
    that the value of the emolumentswere those approved by the
    Board of Correctionsand taken from the Board's biennial bud-
    get submission,schedule 4, page 214.
              Section 2'of House Bill 189, Acts of the 57th Legls-
    lature, chapter 123, page 238 (codifiedIn Vernon's as Article
    6252-11, V.C.S.), setting up the position classifloatlonplan
    for all regular full time salaried employmentswithin the de-
    partments and agencies of the State (with certain exceptions
    not material here) provides in part as follows:
             "It Is further provided; however, that no
        employee who is presently employed by the State
        shall be paid less through the applicationof
        this Act than the salaryhe received In accord-
        ance with the provisions of House Bill No. 4,
        Acts of the Fifty-sixtyLegislature,Third
        Called Session, 1959, or the minlinumof the
        appropriatesalary range specified in the Gen-
        eral AppropriationsAct effective September
        1, 1961, whichever is the higher, so long as
        sald employee remains In such classified posi-
        tion under the Position ClasslflcationPlan.'
              Thus, the pre-existinglaw for the position olassi-
    fications contained in the new General AppropriationBill
    presc,ribesthat the applicationof the classificationplan
    shall not reduce any employee'spresent salary. In carrying
    out this policy, the Legislaturehas provided in the riders
    to the appropriationof the Department of Corrections (page
.   III-47a):
             "It is the intent of the 57th Legislature
        thatapplication of the Position Classification
        Plan shall not result in the reduction of a
        State employeels salary rate under that pro-
        vided In H.B. 4, 56th Legislature,3rd C.S.,
        therefore the efficiency supplementspaid from
        the Prison Sales and Fees Account and the sup-
        plements paid from the Educationaland Recre-
        ational Fund during the fiscal year ending
        August 31, 1961, and which were filed with
        the Comptroller,shall be included in deter-
        mining an employee's salaryfor the fiscal
        year ending August 31, 1961.
.   .   .




            Honorable 0. B. Ellis, page 5 (WW-1135)

                     "It is also provided that prison security
                personnel, paid as constructionsupervisorsout
                of the building appropriationduring the summer
                months of 1961, shall be reinstated to their
                proper job title under this appropriationwith-
                out reduction in salary rate, but with no in-
                crease In salary rate or emoluments."
                      Similar provisions are contained on page 111-3,
            reading as follows:
                     "For the purposes of the Classification
                Plan, the Adjutant General shall set a fair
                value on emoluments granted, and this value
                shall be considered along with the monetary
                remunerationfor each position, In conforming
                with the Position ClassificationPlan and the
                rates of pay governed by the Special Provl-
                slons in Article III, Section 13 of this Act,
                The Adjutant General shall maintain with the
                State Comptrollera current record showing
                name, job title and amount of each employee's
                emoluments."
            and on page III-66a, reading as follows:
                     "For the purposes of the Classification
                Plan, the Game and Fish Commission shall set
                a fair value on emoluments granted, and this
                value shall be considered along with the mone-
                tary remunerationfor each position, in con-
                forming with the Position ClassificationPlan
                and the rates of pay governed by the Special
                Provisions in Article III, Section 13 of this
                Act. The Commission shall maintain with the
                State Comptroller a current record showing
                name, job 'titleand amount of each employee's
                emoluments."
                      It is our opinion that the foregoing quotes from
            the General AppropriationAct are sufficient to reveal that
            It was the Intent of the Legislature in carrying out the
            Position ClassificatkxnPlanprovided for in House Bill 189,
            BUDGE, that no employee's compensationwould be reduced
            through the application of the Position ClassificationPlan.
                      The classificationsalary schedule for Warden IV
            (employeesinvolved in your request) is allocated to salary
            Group 18, which reads as follows:
.   .   -




            Honorable 0. B. Ellis, page 6 (W-1135)

                                       "CLASSIFICATIONSALARY SCHEDULE
                                 1       2       3         4                  Step
            "Group              Min.     -    Midpoint     -     2,’
                                                                 -0        Increment
            n. .. .

            "18                 $7320 $7650    $7980     $8310   $8640      $330
            n               I
                .   .   .


                      Since the above quoted provisions of the General
            AppropriationBill, page III-47a, require the inclusion of
            supplementalpayments, including emoluments,to be included
            in calculatingannual salary rates and since the minimum
            salary rates calculatedabove exceed the maximum salary
            rate prescribed in Group 18, you are advised that In compll-
            ante with the'special rider to the Department of Corrections,
            the compensationof Wardens IV from and after September 1st
            is $7,500.00 cash, plus emoluments "but with no Increase in
            salary rate or emoluments"during the next biennium (Page
            III-4778of Senate Bill 1, Acts of the 57th Legislature,
            .FirstCalled Session). Therefore,It is our opinion that
            in those Instances where the total compensationof a State
            employee as of August 31, 1961 exceeds the maximum rate
            of the range to which the employee Is assigned in the Posl-
            tlon ClassificationPlan, the State employee shall be paid
            not less than the total compensationpaid on August 31st,
            1961.
                                              SUMMARY
                             In those Instances where the total compen-
                        sation of a State employee as of August 31, 1961
                        exceeds the maximum rate of the group to which
                        the employee is assigned in the Position Classl-
                        ficatlon Plan, the State employee shall be paid
                        not less than the total compensationpaid on
                        August 31st, 1961.
                                                       Yours very truly,
                                                       WILL WILSON
                                                       Attorney General of Texas



                                                  By ldohnReeves
            JR:dhs                                   Assistant
.




    Honorable 0. B. Ellis, page 7 (Ww-1135)

    APPROVED:
    OPINION COMMITTEE:
    W. V. Geppert, Chairman
    William E. Allen
    Gordon Cass
    Robert T. Lewis
    Jack Goodman
    FtEVIEWEDFOR THE ATTORNEY GENERAL
    BY: Howard W. Mays